DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki et al. (US 20140141596 A1) hereinafter “Matsuzaki” in view of KITAHARA (US 20130087949 A1) and Nakamura at el. (US 20100015784 A1) hereinafter “Nakamura”.
With respect to claim 1, Matsuzakit discloses a processing method of a device wafer 2 which has a functional layer 21 layered on a front surface of a substrate 20, (abstract “The wafer has a substrate and a functional layer formed on the front side of the substrate. The individual devices are formed from the functional layer and are partitioned by the streets”) the functional layer having a plurality of devices and a plurality of division lines formed therein, (para [0026]) the plurality of division lines demarcating the plurality of devices and crossing each other (para [004]), the processing method comprising: 
However, Matsuzakit does not disclose a mask coating step of coating, after a state in which an adhesive film for die-bonding attached to a back surface of the device wafer is attached to a front surface of a protective tape mounted to an annular frame is prepared, a front surface of the device wafer with a water-soluble resin as a protective mask; 
On the other hand, KITAHARA discloses a mask coating step of coating, after a state in which an adhesive film for die-bonding attached to a back surface of the device wafer ([0006],)  is attached to a front surface of a protective tape mounted to an annular frame is prepared, a front surface of the device wafer with a water-soluble resin as a protective mask (para [0045],);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuzaki according to the teachings of KITAHARA in order to reliably separate the carrier film.

Matsuzakit discloses a mask forming step of, after the mask coating step is carried out, applying a laser beam to the front surface of the device wafer, forming a groove along each of the division lines by ablation processing, (para [0033]) and removing the protective mask and the functional layer to expose the substrate; (para [0027])
Matsuzakit discloses a plasma etching step of, after the mask forming step is carried out, (para [0078]) supplying a gas in a plasma condition to the front surface of the device wafer to form a division groove that divides the substrate along the groove; (para [0046])

Matsuzakit does not disclose an expanding step of, after the plasma etching step is carried out, expanding the protective tape in a plane direction to expand a width of the division groove; an adhesive film dividing step of, after the expanding step is carried out, applying a laser beam to the adhesive film that has been exposed due to the formation of the division groove, and dividing the adhesive film along the division groove by ablation processing.
On the other hand, Nakamura discloses an expanding step of, after the plasma etching step is carried out, expanding the protective tape in a plane direction to expand a width of the division groove; (Nakamura, para [0014]) an adhesive film dividing step of, after the expanding step is carried out, applying a laser beam to the adhesive film that has been exposed due to the formation of the division groove, (Nakamura, para [0046]), and dividing the adhesive film along the division groove by ablation processing (Nakamura, para [0005]); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsuzakit according to the teachings of Nakamura in order to prevent the degradation of the quality of the semiconductor device.

Matsuzaki discloses, a cleaning step of, after the adhesive film dividing step is carried out, cleaning and removing the water-soluble resin (para [0044]).


	With respect to claim 2, Matsuzaki discloses the processing method of a device wafer according to claim 1, further comprising: 
an additional coating step of applying the water- soluble resin to the device wafer that has the division groove formed therein (para [0044]), after the plasma etching step is carried out and before the adhesive film dividing step is carried out (para [0046]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIANGLUAI MANG whose telephone number is (571)272-3545. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M./Examiner, Art Unit 2895                                                                                                                                                                                                        
/ALI NARAGHI/Examiner, Art Unit 2895